                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WYLMINA E. HETTINGA,                                  Case No. 5:19-mc-80019-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE PREFILING REVIEW
                                                  v.
                                   9

                                  10    STUART J. SCOTT, et al.,
                                                         Defendants.
                                  11

                                  12             Plaintiff Wylmina Hettinga is subject to a vexatious-litigant order in this district. Dkt. No.
Northern District of California
 United States District Court




                                  13   107 in Case No. 13-cv-02217-RMW. Hettinga has filed a number of lawsuits in this district

                                  14   challenging orders in her state court divorce and custody proceedings. See, e.g., Dkt. No. 7 in

                                  15   Case No. 13-cv-02217-RMW; Dkt. No. 18 in Case No. 10-cv-02975-JSW. Judge Ronald Whyte

                                  16   imposed a pre-filing review requirement for any further suits in our district arising out of facts

                                  17   related to Hettinga’s divorce case.

                                  18             The Court has reviewed the proposed complaint lodged under this case name and number,

                                  19   and finds that it falls within the scope of the vexatious-litigant order. Hettinga sues Chief Justice

                                  20   Tani Cantil-Sakauye and Judge Stuart Scott of the State of California on facts related to her

                                  21   divorce case, specifically challenging child custody orders. See, e.g., Compl. ¶¶ 13, 38.

                                  22             Consequently, the complaint may not be filed. The Clerk of Court is directed to close this

                                  23   matter.

                                  24             IT IS SO ORDERED.

                                  25   Dated: March 7, 2019

                                  26
                                  27
                                                                                                       JAMES DONATO
                                  28                                                                   United States District Judge
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        WYLMINA E HETTINGA,
                                   4                                                          Case No. 19-mc-80019-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        STUART J. SCOTT, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 7, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Wylmina E Hettinga
                                       1587 17th Street
                                  18   Los Osos, CA 93402
                                  19

                                  20
                                       Dated: March 7, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
